DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 14-18, 21, and 23 have been considered but are moot in view of the new ground(s) of rejection set forth.

In regards to the applicants remarks of February 15 2022, the applicant states that the independent claims 1, 16, and 21 have been amended to include the subject matter indicated as allowable in previous dependent claim 13, now cancelled. However the examiner respectfully disagrees as the independent claims 1, 16, and 21, as amended, do not include the same subject matter as previous dependent claim 13. The newly added amended claim features in the independent claims changes the scope of the claims. For example, the subject matter in independent claims 1, 16, and 25 of “added into part or all of the first to third bytes and fifth to seventh bytes of the O block” is different in scope than previous dependent claim 13. Therefore a new ground(s) of rejection has been set forth for the claim amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-7, 11, 14-16, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US (2019/0280913) in view of Jocha et al. US (2013/0010600), further in view of Jiang et al. US (2009/0190595), further in view of Gareau US (2017/0005901), and further in view of Zhang et al. US (2020/0153720).  

Regarding Claim 1, Huang discloses an Operation Administration and Maintenance (OAM) message transmission method (see Fig. 3 i.e., OAM data transmission method 300), comprising: acquiring an OAM block, (see Fig. 3 & Para’s [0085-0090] i.e., first OAM data block which is a code block that carries first OAM data will be acquired for insertion into the first data flow). 

replacing an idle block in a data stream with the OAM block; (see Fig. 3 i.e., step 310 & Para’s [0085-0090] i.e., obtain a first data flow, where the first data flow includes at least one first OAM data block, and the first OAM data block is a code block that carries the first OAM data…the first data flow is a data flow obtained by deleting at least one redundant block…and inserting the at least one first OAM data block…the redundant block includes at least one of an idle block)

and sending the data stream containing the OAM block, (see Fig. 3 i.e., step 320 & Para’s [0085-0090] i.e., 320. Send the first data flow (i.e., contains the OAM data block) & [0091] i.e., OAM data can be transmitted in a communication system that uses a FlexE technology).

While Huang discloses acquiring an OAM block that includes OAM message content (Huang, see Para’s [0085-0087] i.e., the first OAM data block is a code block that carries first OAM data (i.e., “message content”)), Huang does not disclose the claim feature of the message content of an OAM message. However the claim feature would be rendered obvious in view of Jocha et al. US (2013/0010600).

Jocha discloses OAM message content of an OAM message (see Para’s [0090-0091] i.e., The protocol agent 909A can generate the OAM packet (i.e., includes “OAM message content”) to be sent to the packet processing pipeline as discussed herein above, for example by extracting the OAM packet (i.e., “OAM message content”) from the triggering monitoring message (i.e., “OAM message”), [0104] i.e., receiving a request for an OAM function. The OAM function request can be received from any source including other OpenFlow controller components and external network administration software or similar sources. The OAM module of the OpenFlow controller processes the OAM request by generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow. The trigger monitoring message (i.e., “OAM message”) includes an OAM packet (i.e., “OAM message content”) that is to be forwarded and aggregated with the OpenFlow data flow, [0130] i.e., The trigger monitoring message (i.e., “OAM message”) can be processed at the OpenFlow switch to generate an OAM packet that is defined by the trigger monitoring message. The OAM packet may be provided within the trigger monitoring message (i.e., “OAM message”), in which case it is extracted and inserted into the packet processing pipeline or forwarded to a port as directed by the trigger monitoring message). 

(Jocha suggests an OAM module of the OpenFlow controller processes the OAM request by generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow in order to execute an OAM function that was requested and that initiated the trigger monitoring message such as connectivity verification, (see Para’s [0034] i.e., standard OAM functions like connectivity verification (CV), [0089], [0104-0107], & [0131] i.e., This metric information can then be used by the OpenFlow controller to execute an OAM function that was requested)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the OAM message content in the acquired OAM block as disclosed in the teachings of Huang to be of an OAM message as disclosed in the teachings of Jocha who discloses an OAM packet which includes OAM message content is of an OAM message such as a received trigger monitoring message because the motivation lies in Jocha for generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow in order to execute and satisfy a requested OAM function such as connectivity verification for verifying network connectivity.  

While Huang discloses the OAM block (Huang, see Para’s [0085-0087]), the combination of Huang in view of Jocha does not disclose the OAM block encapsulated according to an encapsulation format of the O block, wherein the O block comprises 8 bytes, namely zeroth to seventh bytes respectively. However the claim feature would be rendered obvious in view of Jiang et al. US (2009/0190595).

Jiang discloses  an OAM block encapsulated according to an encapsulation format of the O block, (see Figures 1-2 & Para [0005] i.e., Fig. 1 shows a 64B/66B code block. It is evident that the code block is composed of a 2-bit synchronization code and 64-bit control data (i.e., “O block format”). Fig. 2 shows a coding mode of the 64B/66B applied in the 10G Ethernet in the prior art. As shown in Fig. 2, the 2-bit synchronization code of the 64B/66B code block is “01” or “10”. “01” means that the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes (i.e., “D0-D7”) & Para’s [0067-0069] & Table 1) 

wherein the O block comprises 8 bytes, (see Fig. 2 i.e., D0-D7 are 8 bytes in length & Para [0005] i.e., the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes & Para’s [0067-0069] & Table 1 i.e., 8 bytes D0-D7)

namely zeroth to seventh bytes respectively, (see Fig. 2 i.e., D0-D7 & Para [0005] i.e., the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes & Para’s [0067-0069] & Table 1 i.e., 8 bytes D0-D7)

(Jiang suggests that OAM content information may be added into the O block because it is necessary to implement performance monitoring for the physical-layer information and for providing performance statistics and fault notification on the physical layer, (see Para’s [0006] i.e., However, in high-speed data transmission system with a rate such as 10 Gbps or even 100Gbps, it is necessary to implement performance monitoring for the physical-layer information and transfer the fault information in the case of fault. An optional solution is to insert OAM information (i.e., “OAM content”) in the coding process for providing performance statistics and fault notification on the physical layer), [0034] i.e., overhead code blocks (including OAM information) may be provided, [0061] i.e., the overhead information may be carried in the code blocks. The carried overhead information includes OAM information, & [0128] i.e., overhead code block (including OAM information)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for OAM block acquired in Huang in view of Jocha to be encapsulated according to the encapsulation format of the OAM block disclosed in Jiang because the motivation lies in Jiang that it is necessary to implement performance monitoring for the physical-layer information and for providing performance statistics and fault notification on the physical layer by adding OAM content information into the OAM code block. 
While the combination of Huang in view of Jocha, and further in view of Jiang discloses the first to third bytes of the O block (Jiang, see Fig. 2 i.e., D1-D3 & Para [0005]), the combination of Huang in view of Jocha, and further in view of Jiang does not disclose the claim feature of the message content is added into part or all of the first to third bytes of the O block. However the claim feature would be rendered obvious in view of Gareau US (2017/0005901).  

Gareau discloses an OAM block encapsulated according to an encapsulation format of the O block (see Figures  9 & 19 & Para’s [0020], [0030],  [0061], [0081], & [0139] i.e., Referring to Fig. 19, in an exemplary embodiment, a block diagram illustrates the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer. This exemplary embodiment includes injecting a new “O” code (e.g., 0X9))

And OAM message content is added into part or all of the first to third bytes of the O block (see Fig. 9 i.e., FlexE overhead including bytes D1-D3 are used as OAM fields including OAM content information & Fig. 19 i.e., FlexE overhead including bytes D1-D3 (i.e., “part of first to third bytes”) are used as OAM fields including OAM content information & Para’s [0007] i.e., one or more OAM fields in FlexE overhead. The one or more OAM fields can include a client service error monitoring field including a bitstream Bit Interleaved Parity (BIP) code. The one or more OAM fields can include any of a connectivity/trace, link fault, remote fault, maintenance states, test signals, link neighbor discovery, and backwards fault and error indication…The one or more OAM fields can be located using a multiframe scheme in the FlexE overhead. The one or more OAM fields can be implemented in a Reconciliation Sublayer, [0020] i.e., Fig. 9 is a diagram of encoding of ordered set block for FlexE overhead, [0030] i.e., Fig. 19 is a block diagram of the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer, [0061] i.e., The information to be transmitted in the FlexE overhead is encoded into the bytes D1, D2, and D3 of the overhead set block is shown in Fig. 9, [0133] i.e., OAM fields in FlexE overhead, [0135], & [0138-0139] i.e., Referring to Fig. 19, in an exemplary embodiment, a block diagram illustrates the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer. This exemplary embodiment includes injecting a new “O” code (e.g., 0X9) & [0141]).

(Gareau suggests OAM functionality is critical for operating networks, fault isolation, service and path awareness, and the like (see Para [0006]) and that FlexE clients do not have defined OAM functionality (see Para [0006])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first to third bytes of the OAM block disclosed in Huang in view of Jocha, and further in view of Jiang to be used for including the OAM message content based on the teachings of Gareau who discloses OAM message content is added into part or all of the first to third bytes of the O block because the motivation lies in Gareau that OAM functionality is critical for operating networks, fault isolation, and service and path awareness and the OAM content included in part of the first to third bytes results in using reduced overhead. 

While the combination of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau discloses the fifth to seventh bytes of the O block (Jiang, see Fig. 2 i.e., D5-D7 & Para [0005]), the combination of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau does not disclose the claim feature of the message content is further added into part or all of the fifth to seventh bytes of the O block. However the claim feature would be rendered obvious in view of Zhang et al. US (2020/0153720). 

Zhang discloses OAM message content is added into part or all of data fields of the O block (see Fig. 18aA i.e., Data fields (i.e., bytes) of OAM block are used to represent different OAM functions & Para [0088] i.e., As shown in Fig. 18aA and Fig. 18aB, data fields may be used to represent different OAM functions (i.e., “content”) such as error detection (BIP), a remote error indication (REI), a client signal indication (CS), synchronization (SYNC), an alarm indication (AIS) at a service layer, a protection switching protocol (APS), and delay measurement (DM))

(Zhang suggests the OAM functions are used for connectivity check and for error/fault detection for connection management (see Para’s [0012], [0060], [0063], [0070], & [0088]))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for further adding the message content into part of the fifth to seventh bytes which are data fields of the O block in the teachings of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau based on the teachings of Zhang who discloses data fields of an OAM O block may be used to represent different OAM functions or OAM content because the motivation lies in Zhang that the OAM functions included in the data fields of the OAM block are used for connectivity check and error/fault detection for achieving efficient connection management and the OAM content included in part of the fifth to seventh bytes results in using reduced overhead. 

Regarding Claim 2, the combination of Huang in view of Jocha discloses the method of claim 1, wherein the OAM block comprises at least one of a first-type OAM block that is sent according to a cycle (Huang, see Para’s [0017-0019] i.e., periodically (i.e., “sent according to a cycle”) inserting the at least one first OAM data block (i.e., “first-type”) & [0116-0117]) or a second-type OAM block that is sent on demand. 
 
Regarding Claim 3, the combination of Huang in view of Jocha discloses the method of claim 2, wherein replacing the idle block in the data stream with the OAM block (see Para’s [0085-0087] i.e., deleting at least one redundant block…and inserting the at least one first OAM data block) comprises at least one of: 

when a sending moment of the first-type OAM block is reached according to the cycle (see Para’s [0017-0019] i.e., periodically inserting the first OAM data block will include a sending moment for sending the OAM block reached according to the cycle, [0020-0021], & [0085-0090] i.e., send the first data flow) and the idle block exists in the data stream, (see Para’s [0087] i.e., deleting at least one redundant block…and the redundant block includes at least one of an idle block (i.e., “idle block exists”))

replacing the idle block with the first-type OAM block, (see Para [0087] i.e., deleting at least one redundant block…and inserting (i.e., “replacing”) the at least one first OAM data block)

Regarding Claim 5, the combination of Huang in view of Jocha discloses the method of claim 4, wherein the first-type OAM block comprises at least one of a Connectivity Check (CC) block, a signal quality check block, a Client Signal (CS) Local Failure (LF) indication block, a CS Remote Failure (RF) indication block, a CS power consumption indication block, a Remote Defect Indication (RDI) block and a Remote Error Indication (REI) block; 

or the second-type OAM block (Jocha, see Para’s [0091] i.e., OAM packet generated & [0104] i.e., OAM packet) comprises at least one of an Automatic Protection Switching (APS) block, a CS type indication block, a Connectivity Verification (CV) block (Jocha, see Para [0034] i.e., connectivity verification (CV), [0089], & [0132-0139]), a one-way delay measurement block (Jocha, see Para [0034] i.e., delay measurement (DM), [0089], & [0132-0139]), a two-way delay measurement block and a two-way delay measurement response block.  

Regarding Claim 6, the combination of Huang in view of Jocha discloses the method of claim 1, wherein acquiring the OAM block generated based on the OAM message comprises: acquiring an independent OAM block, (Huang, see Fig. 2 & Para [0074-0075] i.e., a source node obtains locally generated data, [0082] i.e., the node in this embodiment of this application inserts an OAM data block (i.e., “independent OAM block”) into a data flow, [0083] i.e., OAM data block inserted into a data flow may be an acquired independent OAM block, [0086],  & [0146]).   

when a data length of the OAM message (Huang, see Para [0146] i.e., amount of OAM data) is not greater than a data length that the OAM block can carry (Huang, see Para [0146] i.e., limited OAM data that can be carried in one OAM data block & Jocha, see Para’s [0090-0091] & [0097] i.e., The trigger monitoring message can carry the entire OAM packet (i.e., instance of the data length of OAM message is not greater than data length of OAM block)). However Huang does not disclose the acquiring the independent OAM block is performed when a data length of the OAM message is not greater than a data length that the OAM block can carry. However the claim feature would be rendered obvious in view of Haung who discloses in (Para [0146] i.e., Because limited OAM data can be carried in one OAM data block, when there is a relatively large amount of OAM data, one OAM data block cannot carry the OAM data that needs to be transmitted).

Therefore it would be obvious to one of ordinary skill in the art for acquiring the independent OAM block as disclosed in Huang in a case of where the data length of the OAM message is not greater than a data length that the OAM block can carry for not wasting the resources of the OAM block in which limited OAM data can be carried.  

Regarding Claim 7, the combination of Huang in view of Jocha discloses the method of claim 1, wherein acquiring the OAM block generated based on the OAM message comprises: when the data length of the OAM message is greater than the data length that the OAM block can carry (Huang, see Para [0146] i.e., Because limited OAM data can be carried in one OAM data block, when there is a relatively large amount of OAM data (i.e., OAM message data greater than data length of OAM block)), acquiring multiple associated OAM blocks corresponding to the OAM message (Huang, see Para [0146] i.e., a plurality of OAM data blocks may be combined into one OAM frame to carry more OAM data), each associated OAM block containing part of a message content of the OAM message (Huang, see Para [0146] i.e., a plurality of OAM data blocks used to carry the OAM data). 

and each associated OAM block containing a sequence number corresponding to the message content in the associated OAM block. (Huang, see Fig. 2 i.e., sequence numbers associated to the data blocks & Para’s [0010] i.e., sequence of valid data blocks, [0042], [0076] i.e., An intermediate node receives data in all the slots of the channel, and then keeps a relative sequence of original data through aggregation and restoration, [0146] i.e., a plurality of OAM data blocks may be combined into one OAM frame to carry more OAM data. For example, eight OAM data blocks may be combined into one OAM frame & [0197]).
 
Regarding Claim 11, the combination of Huang in view of Jocha discloses the method of claim 1, wherein the OAM block comprises at least one of the following fields: a type field (Huang, see Fig. 5 i.e., Fault Type field & Para’s [0141], [0147], & [0157]), configured to indicate an OAM block type (Huang, see Fig. 5 i.e., Fault Type field & Para’s [0141], [0147], & [0157] & Jocha, see Fig.’s 5-6 i.e., type field); a sending priority field, configured to indicate the sending priority of the OAM block; a sequence number field, configured to indicate the sequence number of the OAM block; a first check field, configured to carry a first check code, the first check code being configured to check the OAM block; and a message field, configured to carry the message content of the OAM message, (Huang, see Fig. 5 & Para [0146] i.e., OAM frame carries message content or OAM data & [0150]).

Regarding Claim 14, the combination of Huang in view of Jocha discloses the method of claim 1, wherein acquiring the OAM block generated based on the OAM message comprises: acquiring an OAM block generated based on a second check code (Huang, see Fig. 5 i.e., BIP-8 (i.e., “second check code”) & Para’s [0141] i.e., OAM data may further include bit error rate detection information…The bit error rate detection information may be bit interleaved parity-8 (BIP-8), [0147] i.e., The OAM frame may include information such as bit error rate detection information. The bit error rate detection information may be the BIP-8, & [0161]) and the OAM message (Jocha, see Para’s [0091] i.e., generate the OAM packet by extracting the OAM packet from the trigger monitoring message, [0097], & [0104]), the second check code being generated based on a code block (Huang, see Fig. 5 & Para’s [0085-0090], [0141], & [0147]) of an nth transmission cycle (see Para’s [0017-0019] i.e., periodically (i.e., “sent according to a transmission cycle”) inserting the at least one first OAM data block, [0085-0090], & [0116-0117]), the acquired OAM block being configured to replace an idle block of an (n+m)th transmission cycle, n being a positive integer and m being a positive integer, (see Para’s [0017-0019] i.e., periodically (i.e., (n+m)th transmission cycle”) inserting the at least one first OAM data block for transmission, [0085-0090] i.e., deleting at least one redundant block and inserting the OAM data block, & [0116-0117]). 
 
Regarding Claim 15, the combination of Huang in view of Jocha discloses the method of claim 14, wherein the OAM block comprises the first-type OAM block that is sent according to at least one of the cycle (Huang, see Para’s [0017-0019] i.e., periodically (i.e., “sent according to a cycle”) inserting the at least one first OAM data block (i.e., “first-type”)) or the second-type OAM block that is sent on demand; and acquiring the OAM block generated based on the second check code and the OAM message comprises: acquiring the first-type OAM block (Huang, see Para’s [0017-0019] & [0085-0090]) generated based on the second check code (Huang, see Fig. 5 i.e., BIP-8 (i.e., “second check code”) & Para’s [0141] i.e., OAM data may further include bit error rate detection information…The bit error rate detection information may be bit interleaved parity-8 (BIP-8), [0147] i.e., The OAM frame may include information such as bit error rate detection information. The bit error rate detection information may be the BIP-8, & [0161]) and the OAM message (Jocha, see Para’s [0091] i.e., generate the OAM packet by extracting the OAM packet from the trigger monitoring message, [0097], & [0104]). 

Regarding Claim 16, Huang discloses an Operation Administration and Maintenance (OAM) message transmission method (see Fig. 6 & Para’s [0165-0168] i.e., OAM data transmission method 600), comprising: receiving a data stream; (see Fig. 3 i.e., 320. Send the first data flow will be a stream received by a destination node Para’s [0075] i.e., code stream, [0080] i.e., destination node, [0081] i.e., In the method, a source node may add OAM data to a data flow, and a destination node may terminate the OAM data, [0165] i.e., The method 600 may be performed by a destination node (i.e., receiving device), & [0166-0168] i.e., 610. Receive a plurality of code blocks, where the plurality of code blocks include at least one OAM data block, and the OAM data block is a code block that carries OAM data…620. Aggregate the plurality of received code blocks into a first data flow, [0189-0190], & [0218-0219])

and extracting an OAM block from the data stream, (see Para’s [0086] i.e., the first OAM data block is a code block that carries first OAM data & [0190] i.e., The destination node may aggregate data received in slots into a data flow, and then, extract OAM data from the data flow, and independently process the OAM data)

the OAM block being a code block replacing an original idle block in the data stream, (see Para’s [0074], [0086] i.e., the first OAM data block is a code block that carries first OAM data, [0087] i.e., the first data flow is a data flow obtained by deleting at least one redundant block…and inserting the at least one first OAM data block…and the redundant block includes at least one of an idle block, [0168], [0183], & [0189-0190]).   

While Huang discloses extracting an OAM block that includes OAM message content (Huang, see Para’s [0085-0087] i.e., the first OAM data block is a code block that carries first OAM data (i.e., “message content”) & [0190]), Huang does not disclose the claim feature of the message content of an OAM message. However the claim feature would be rendered obvious in view of Jocha et al. US (2013/0010600).

Jocha discloses OAM message content of an OAM message (see Para’s [0090-0091] i.e., The protocol agent 909A can generate the OAM packet (i.e., includes “OAM message content”) to be sent to the packet processing pipeline as discussed herein above, for example by extracting the OAM packet (i.e., “OAM message content”) from the triggering monitoring message (i.e., “OAM message”), [0104] i.e., receiving a request for an OAM function. The OAM function request can be received from any source including other OpenFlow controller components and external network administration software or similar sources. The OAM module of the OpenFlow controller processes the OAM request by generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow. The trigger monitoring message (i.e., “OAM message”) includes an OAM packet (i.e., “OAM message content”) that is to be forwarded and aggregated with the OpenFlow data flow, [0130] i.e., The trigger monitoring message (i.e., “OAM message”) can be processed at the OpenFlow switch to generate an OAM packet that is defined by the trigger monitoring message. The OAM packet may be provided within the trigger monitoring message (i.e., “OAM message”), in which case it is extracted and inserted into the packet processing pipeline or forwarded to a port as directed by the trigger monitoring message). 

(Jocha suggests an OAM module of the OpenFlow controller processes the OAM request by generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow in order to execute an OAM function that was requested and that initiated the trigger monitoring message such as connectivity verification, (see Para’s [0034] i.e., standard OAM functions like connectivity verification (CV), [0089], [0104-0107], & [0131] i.e., This metric information can then be used by the OpenFlow controller to execute an OAM function that was requested)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the OAM message content in the acquired OAM block as disclosed in the teachings of Huang to be of an OAM message as disclosed in the teachings of Jocha who discloses an OAM packet which includes OAM message content is of an OAM message such as a received trigger monitoring message because the motivation lies in Jocha for generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow in order to execute and satisfy a requested OAM function such as connectivity verification for verifying network connectivity.  

While Huang discloses the OAM block (Huang, see Para’s [0085-0087] & [0190]), the combination of Huang in view of Jocha does not disclose the OAM block encapsulated according to an encapsulation format of the O block, wherein the O block comprises 8 bytes, namely zeroth to seventh bytes respectively. However the claim feature would be rendered obvious in view of Jiang et al. US (2009/0190595).

Jiang discloses  an OAM block encapsulated according to an encapsulation format of the O block, (see Figures 1-2 & Para [0005] i.e., Fig. 1 shows a 64B/66B code block. It is evident that the code block is composed of a 2-bit synchronization code and 64-bit control data (i.e., “O block format”). Fig. 2 shows a coding mode of the 64B/66B applied in the 10G Ethernet in the prior art. As shown in Fig. 2, the 2-bit synchronization code of the 64B/66B code block is “01” or “10”. “01” means that the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes (i.e., “D0-D7”) & Para’s [0067-0069] & Table 1) 

wherein the O block comprises 8 bytes, (see Fig. 2 i.e., D0-D7 are 8 bytes in length & Para [0005] i.e., the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes & Para’s [0067-0069] & Table 1 i.e., 8 bytes D0-D7)

namely zeroth to seventh bytes respectively, (see Fig. 2 i.e., D0-D7 & Para [0005] i.e., the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes & Para’s [0067-0069] & Table 1 i.e., 8 bytes D0-D7)

(Jiang suggests that OAM content information may be added into the O block because it is necessary to implement performance monitoring for the physical-layer information and for providing performance statistics and fault notification on the physical layer, (see Para’s [0006] i.e., However, in high-speed data transmission system with a rate such as 10 Gbps or even 100Gbps, it is necessary to implement performance monitoring for the physical-layer information and transfer the fault information in the case of fault. An optional solution is to insert OAM information (i.e., “OAM content”) in the coding process for providing performance statistics and fault notification on the physical layer), [0034] i.e., overhead code blocks (including OAM information) may be provided, [0061] i.e., the overhead information may be carried in the code blocks. The carried overhead information includes OAM information, & [0128] i.e., overhead code block (including OAM information)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for OAM block acquired in Huang in view of Jocha to be encapsulated according to the encapsulation format of the OAM block disclosed in Jiang because the motivation lies in Jiang that it is necessary to implement performance monitoring for the physical-layer information and for providing performance statistics and fault notification on the physical layer by adding OAM content information into the OAM code block. 

While the combination of Huang in view of Jocha, and further in view of Jiang discloses the first to third bytes of the O block (Jiang, see Fig. 2 i.e., D1-D3 & Para [0005]), the combination of Huang in view of Jocha, and further in view of Jiang does not disclose the claim feature of part or all of the first to third bytes of the O block contain a message content. However the claim feature would be rendered obvious in view of Gareau US (2017/0005901).  
Gareau discloses an OAM block encapsulated according to an encapsulation format of the O block (see Figures  9 & 19 & Para’s [0020], [0030],  [0061], [0081], & [0139] i.e., Referring to Fig. 19, in an exemplary embodiment, a block diagram illustrates the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer. This exemplary embodiment includes injecting a new “O” code (e.g., 0X9))

part or all of the first to third bytes of the O block contain a message content (see Fig. 9 i.e., FlexE overhead including bytes D1-D3 are used as OAM fields including OAM content information & Fig. 19 i.e., FlexE overhead including bytes D1-D3 (i.e., “part of first to third bytes”) are used as OAM fields including OAM content information & Para’s [0007] i.e., one or more OAM fields in FlexE overhead. The one or more OAM fields can include a client service error monitoring field including a bitstream Bit Interleaved Parity (BIP) code. The one or more OAM fields can include any of a connectivity/trace, link fault, remote fault, maintenance states, test signals, link neighbor discovery, and backwards fault and error indication…The one or more OAM fields can be located using a multiframe scheme in the FlexE overhead. The one or more OAM fields can be implemented in a Reconciliation Sublayer, [0020] i.e., Fig. 9 is a diagram of encoding of ordered set block for FlexE overhead, [0030] i.e., Fig. 19 is a block diagram of the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer, [0061] i.e., The information to be transmitted in the FlexE overhead is encoded into the bytes D1, D2, and D3 of the overhead set block is shown in Fig. 9, [0133] i.e., OAM fields in FlexE overhead, [0135], & [0138-0139] i.e., Referring to Fig. 19, in an exemplary embodiment, a block diagram illustrates the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer. This exemplary embodiment includes injecting a new “O” code (e.g., 0X9) & [0141]).

(Gareau suggests OAM functionality is critical for operating networks, fault isolation, service and path awareness, and the like (see Para [0006]) and that FlexE clients do not have defined OAM functionality (see Para [0006])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first to third bytes of the OAM block disclosed in Huang in view of Jocha, and further in view of Jiang to be used for including the OAM message content based on the teachings of Gareau who discloses OAM message content is added into part or all of the first to third bytes of the O block because the motivation lies in Gareau that OAM functionality is critical for operating networks, fault isolation, and service and path awareness and the OAM content included in part of the first to third bytes results in using reduced overhead. 

While the combination of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau discloses the fifth to seventh bytes of the O block (Jiang, see Fig. 2 i.e., D5-D7 & Para [0005]), the combination of Huang in view of Jocha, further in view of Jiang,  and further in view of Gareau does not disclose the claim feature of part or all of the fifth to seventh bytes of the O block contain a message content. However the claim feature would be rendered obvious in view of Zhang et al. US (2020/0153720). 

Zhang discloses part or all of data fields of the O block contain OAM message content (see Fig. 18aA i.e., Data fields (i.e., bytes) of OAM block are used to represent different OAM functions & Para [0088] i.e., As shown in Fig. 18aA and Fig. 18aB, data fields may be used to represent different OAM functions (i.e., “content”) such as error detection (BIP), a remote error indication (REI), a client signal indication (CS), synchronization (SYNC), an alarm indication (AIS) at a service layer, a protection switching protocol (APS), and delay measurement (DM))

(Zhang suggests the OAM functions are used for connectivity check and for error/fault detection for connection management (see Para’s [0012], [0060], [0063], [0070], & [0088]))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for further adding the message content into part of the fifth to seventh bytes which are data fields of the O block in the teachings of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau based on the teachings of Zhang who discloses data fields of an OAM O block may be used to represent different OAM functions or OAM content because the motivation lies in Zhang that the OAM functions included in the data fields of the OAM block are used for connectivity check and error/fault detection for achieving efficient connection management and the OAM content included in part of the fifth to seventh bytes results in using reduced overhead. 


Regarding Claim 21, Huang discloses a transmission device (see Fig. 12 i.e., OAM data transmission apparatus 1200), comprising a transceiver (see Fig. 12 i.e., Transmitter 1220/Receiver 1230 & Para [0211] & [0215]), a memory (see Fig. 12 i.e., Memory 1240 & Para [0211]), a processor (see Fig. 12 i.e., Processor 1210 & Para [0211]) and computer programs stored in the memory and executed by the processor (see Fig. 12 & Para [0211] i.e., The memory 1240 may be configured to store code and the like executed by the processor 1210), wherein the processor is connected with the transceiver and the memory respectively (see Fig. 12 i.e., Processor 1210 connected with transceiver 1220/1230 and memory 1240 via bus system 1250), and is configured to execute the computer programs to implement the following operations: acquiring an OAM block, (see Fig. 3 & Para’s [0085-0090] i.e., first OAM data block which is a code block that carries first OAM data will be acquired for insertion into the first data flow). 

replacing an idle block in a data stream with the OAM block; (see Fig. 3 i.e., step 310 & Para’s [0085-0090] i.e., obtain a first data flow, where the first data flow includes at least one first OAM data block, and the first OAM data block is a code block that carries the first OAM data…the first data flow is a data flow obtained by deleting at least one redundant block…and inserting the at least one first OAM data block…the redundant block includes at least one of an idle block)

and sending the data stream containing the OAM block, (see Fig. 3 i.e., step 320 & Para’s [0085-0090] i.e., 320. Send the first data flow (i.e., contains the OAM data block) & [0091] i.e., OAM data can be transmitted in a communication system that uses a FlexE technology).

While Huang discloses acquiring an OAM block that includes OAM message content (Huang, see Para’s [0085-0087] i.e., the first OAM data block is a code block that carries first OAM data (i.e., “message content”)), Huang does not disclose the claim feature of the message content of an OAM message. However the claim feature would be rendered obvious in view of Jocha et al. US (2013/0010600).

Jocha discloses OAM message content of an OAM message (see Para’s [0090-0091] i.e., The protocol agent 909A can generate the OAM packet (i.e., includes “OAM message content”) to be sent to the packet processing pipeline as discussed herein above, for example by extracting the OAM packet (i.e., “OAM message content”) from the triggering monitoring message (i.e., “OAM message”), [0104] i.e., receiving a request for an OAM function. The OAM function request can be received from any source including other OpenFlow controller components and external network administration software or similar sources. The OAM module of the OpenFlow controller processes the OAM request by generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow. The trigger monitoring message (i.e., “OAM message”) includes an OAM packet (i.e., “OAM message content”) that is to be forwarded and aggregated with the OpenFlow data flow, [0130] i.e., The trigger monitoring message (i.e., “OAM message”) can be processed at the OpenFlow switch to generate an OAM packet that is defined by the trigger monitoring message. The OAM packet may be provided within the trigger monitoring message (i.e., “OAM message”), in which case it is extracted and inserted into the packet processing pipeline or forwarded to a port as directed by the trigger monitoring message). 

(Jocha suggests an OAM module of the OpenFlow controller processes the OAM request by generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow in order to execute an OAM function that was requested and that initiated the trigger monitoring message such as connectivity verification, (see Para’s [0034] i.e., standard OAM functions like connectivity verification (CV), [0089], [0104-0107], & [0131] i.e., This metric information can then be used by the OpenFlow controller to execute an OAM function that was requested)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the OAM message content in the acquired OAM block as disclosed in the teachings of Huang to be of an OAM message as disclosed in the teachings of Jocha who discloses an OAM packet which includes OAM message content is of an OAM message such as a received trigger monitoring message because the motivation lies in Jocha for generating a trigger monitoring message defining or specifying actions to be performed by an OpenFlow switch to provide metrics for an OpenFlow data flow in order to execute and satisfy a requested OAM function such as connectivity verification for verifying network connectivity.  

While Huang discloses acquiring an OAM block (Huang, see Para’s [0085-0087]), the combination of Huang in view of Jocha does not disclose the OAM block encapsulated according to an encapsulation format of the O block, wherein the O block comprises 8 bytes, namely zeroth to seventh bytes respectively. However the claim feature would be rendered obvious in view of Jiang et al. US (2009/0190595).

Jiang discloses  an OAM block encapsulated according to an encapsulation format of the O block, (see Figures 1-2 & Para [0005] i.e., Fig. 1 shows a 64B/66B code block. It is evident that the code block is composed of a 2-bit synchronization code and 64-bit control data (i.e., “O block format”). Fig. 2 shows a coding mode of the 64B/66B applied in the 10G Ethernet in the prior art. As shown in Fig. 2, the 2-bit synchronization code of the 64B/66B code block is “01” or “10”. “01” means that the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes (i.e., “D0-D7”) & Para’s [0067-0069] & Table 1) 

wherein the O block comprises 8 bytes, (see Fig. 2 i.e., D0-D7 are 8 bytes in length & Para [0005] i.e., the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes & Para’s [0067-0069] & Table 1 i.e., 8 bytes D0-D7)

namely zeroth to seventh bytes respectively, (see Fig. 2 i.e., D0-D7 & Para [0005] i.e., the 64 bits subsequent to the 2-bit synchronization code are 8 data bytes & Para’s [0067-0069] & Table 1 i.e., 8 bytes D0-D7)

(Jiang suggests that OAM content information may be added into the O block because it is necessary to implement performance monitoring for the physical-layer information and for providing performance statistics and fault notification on the physical layer, (see Para’s [0006] i.e., However, in high-speed data transmission system with a rate such as 10 Gbps or even 100Gbps, it is necessary to implement performance monitoring for the physical-layer information and transfer the fault information in the case of fault. An optional solution is to insert OAM information (i.e., “OAM content”) in the coding process for providing performance statistics and fault notification on the physical layer), [0034] i.e., overhead code blocks (including OAM information) may be provided, [0061] i.e., the overhead information may be carried in the code blocks. The carried overhead information includes OAM information, & [0128] i.e., overhead code block (including OAM information)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for OAM block acquired in Huang in view of Jocha to be encapsulated according to the encapsulation format of the OAM block disclosed in Jiang because the motivation lies in Jiang that it is necessary to implement performance monitoring for the physical-layer information and for providing performance statistics and fault notification on the physical layer by adding OAM content information into the OAM code block. 

While the combination of Huang in view of Jocha, and further in view of Jiang discloses the first to third bytes of the O block (Jiang, see Fig. 2 i.e., D1-D3 & Para [0005]), the combination of Huang in view of Jocha, and further in view of Jiang does not disclose the claim feature of the message content is added into part or all of the first to third bytes of the O block. However the claim feature would be rendered obvious in view of Gareau US (2017/0005901).  

Gareau discloses an OAM block encapsulated according to an encapsulation format of the O block (see Figures  9 & 19 & Para’s [0020], [0030],  [0061], [0081], & [0139] i.e., Referring to Fig. 19, in an exemplary embodiment, a block diagram illustrates the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer. This exemplary embodiment includes injecting a new “O” code (e.g., 0X9))

And OAM message content is added into part or all of the first to third bytes of the O block (see Fig. 9 i.e., FlexE overhead including bytes D1-D3 are used as OAM fields including OAM content information & Fig. 19 i.e., FlexE overhead including bytes D1-D3 (i.e., “part of first to third bytes”) are used as OAM fields including OAM content information & Para’s [0007] i.e., one or more OAM fields in FlexE overhead. The one or more OAM fields can include a client service error monitoring field including a bitstream Bit Interleaved Parity (BIP) code. The one or more OAM fields can include any of a connectivity/trace, link fault, remote fault, maintenance states, test signals, link neighbor discovery, and backwards fault and error indication…The one or more OAM fields can be located using a multiframe scheme in the FlexE overhead. The one or more OAM fields can be implemented in a Reconciliation Sublayer, [0020] i.e., Fig. 9 is a diagram of encoding of ordered set block for FlexE overhead, [0030] i.e., Fig. 19 is a block diagram of the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer, [0061] i.e., The information to be transmitted in the FlexE overhead is encoded into the bytes D1, D2, and D3 of the overhead set block is shown in Fig. 9, [0133] i.e., OAM fields in FlexE overhead, [0135], & [0138-0139] i.e., Referring to Fig. 19, in an exemplary embodiment, a block diagram illustrates the FlexE overhead from Fig. 9 with a new “O” code for implementing FlexE OAM at the RS layer. This exemplary embodiment includes injecting a new “O” code (e.g., 0X9) & [0141]).

(Gareau suggests OAM functionality is critical for operating networks, fault isolation, service and path awareness, and the like (see Para [0006]) and that FlexE clients do not have defined OAM functionality (see Para [0006])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first to third bytes of the OAM block disclosed in Huang in view of Jocha, and further in view of Jiang to be used for including the OAM message content based on the teachings of Gareau who discloses OAM message content is added into part or all of the first to third bytes of the O block because the motivation lies in Gareau that OAM functionality is critical for operating networks, fault isolation, and service and path awareness and the OAM content included in part of the first to third bytes results in using reduced overhead. 

While the combination of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau discloses the fifth to seventh bytes of the O block (Jiang, see Fig. 2 i.e., D5-D7 & Para [0005]), the combination of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau does not disclose the claim feature of the message content is further added into part or all of the fifth to seventh bytes of the O block. However the claim feature would be rendered obvious in view of Zhang et al. US (2020/0153720). 

Zhang discloses OAM message content is added into part or all of data fields of the O block (see Fig. 18aA i.e., Data fields (i.e., bytes) of OAM block are used to represent different OAM functions & Para [0088] i.e., As shown in Fig. 18aA and Fig. 18aB, data fields may be used to represent different OAM functions (i.e., “content”) such as error detection (BIP), a remote error indication (REI), a client signal indication (CS), synchronization (SYNC), an alarm indication (AIS) at a service layer, a protection switching protocol (APS), and delay measurement (DM))

(Zhang suggests the OAM functions are used for connectivity check and for error/fault detection for connection management (see Para’s [0012], [0060], [0063], [0070], & [0088]))

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for further adding the message content into part of the fifth to seventh bytes which are data fields of the O block in the teachings of Huang in view of Jocha, further in view of Jiang, and further in view of Gareau based on the teachings of Zhang who discloses data fields of an OAM O block may be used to represent different OAM functions or OAM content because the motivation lies in Zhang that the OAM functions included in the data fields of the OAM block are used for connectivity check and error/fault detection for achieving efficient connection management and the OAM content included in part of the fifth to seventh bytes results in using reduced overhead. 

Regarding Claim 23, the combination of Huang in view of Jocha discloses the method of claim 1, wherein the idle block locates between two adjacent transmission cycles, (Huang, see Para’s [0018-0021] & [0118-0120] i.e., at the start of each period (i.e., adjacent transmission cycles), an idle bock is deleted).    

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US (2019/0280913) in view of Jocha et al. US (2013/0010600) as applied to claim 2 above, and further in view of OLOFSSON et al. US (2017/0013532).  

Regarding Claim 4, the combination of Huang in view of Jocha discloses the method of claim 2, wherein the first-type OAM block is an OAM block generated based on periodic maintenance (Huang, see Para’s [0003], [0006-0007], [0017-0020] i.e., periodically inserting the at least one first OAM data block & [0085-0090] i.e., first OAM data block); and the second-type OAM block is an OAM block generated based on a triggering event (Huang, see Para’s [0141] & [0147] & Jocha, see Para [0034] i.e., OAM functions including connectivity verification (CV) may be for OAM block (i.e., “second-type”) that is sent on demand & [0089] i.e., The OAM module 902 can receive requests (i.e., “triggering event”) for OAM related data or instructions to execute OAM functionality including connectivity verification (CV)…delay measurement (DM), [0091] i.e., The OAM packet (i.e., “second-type OAM block”) is generated by extracting the OAM packet from the trigger monitoring message & [0104]) or an OAM block generated based on an instruction, (Jocha, i.e., see Para [0089] i.e., instructions received to execute OAM functionality). 
While Huang discloses the OAM block is generated based on periodic maintenance for performing OAM functions (Huang, see Para’s [0003], [0006-0007], [0017-0020] i.e., periodically inserting the at least one first OAM data block, [0085-0090] i.e., first OAM data block, [0141], & [0147])), the combination of Huang in view of Jocha does not disclose daily periodic maintenance. However the claim feature would be rendered obvious in view of OLOFSSON et al. US (2017/0013532).  

OLOFSSON discloses OAM includes an operation, administration, and maintenance, where the operation mainly completes daily work performed on a network and a service, and the maintenance is mainly a daily operation (i.e., “daily periodic maintenance”) activity performed on the network and the service, such as testing and fault management (see Para [0067]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the OAM block which is generated based on periodic maintenance for performing OAM functions as disclosed in Huang in view of Jocha to be based on daily periodic maintenance as disclosed in OLOFSSON who discloses OAM includes an operation, administration, and maintenance, where the operation mainly completes daily work performed on a network and a service, and the maintenance is mainly a daily operation activity performed on the network and the service, because the motivation lies in OLOFSSON that the maintenance is used for achieving testing and fault management for achieving fault detection in the network system.  

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US (2019/0280913) in view of Jocha et al. US (2013/0010600) as applied to claim 1 above, and further in view of Lim et al. US (2004/0085905).


Regarding Claim 8, the combination of Huang in view of Jocha discloses the method of claim 1, wherein replacing the idle block in the data stream with the OAM block comprises: selecting the OAM block to replace the idle block (Huang, see Para’s [0115]), but does not disclose the selection of the OAM block is in combination with at least one of a time sequence of the OAM block or a sending priority of the OAM block according to a predetermined strategy. However the claim feature would be rendered obvious in view of Lim et al. US (2004/0085905). 

Lim discloses the selection of the OAM block is in combination with at least one of a time sequence of the OAM block or a sending priority of the OAM block according to a predetermined strategy (see Fig. 5 & Para’s [0027-0029] i.e., OAM PDUs are multiplexed according to priorities assigned thereto, and then transmits the multiplexed data…higher priority is given to the OAM PDUs than to the MAC client data frames. This priority scheme (i.e., “predetermined strategy”) prevents transmission delay of OAM PDUs from occurring)). 

(Lim suggests this priority scheme prevents transmission delay of OAM PDUs from occurring and the resultant efficient transmission of OAM information assures the availability of OAM to prevent impending network management failure in the event of such a contingency (see Para [0029])). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the selecting the OAM block to replace the idle block as disclosed in Huang in view of Jocha to be in combination with a sending priority of the OAM block according to a predetermined strategy as disclosed in Lim who discloses OAM data blocks are assigned higher priority than user data and transmitted according to the priorities assigned thereto because the motivation lies in Lim that this priority scheme prevents transmission delay of OAM PDUs from occurring and the resultant efficient transmission of OAM information assures the availability of OAM to prevent impending network management failure in the event of such a contingency. 

Regarding Claim 9, the combination of Huang in view of Jocha, and further in view of Lim discloses the method of claim 8, wherein selecting the OAM block to replace the idle block in combination with at least one of the time sequence of the OAM block or the sending priority of the OAM block according to the predetermined strategy comprises: if a number of OAM blocks is not greater than a number of idle blocks (Huang, see Para’s [0086-0087] i.e., at least one OAM block and deleting at least one redundant block may be configured to a number of OAM blocks not greater than number of idle blocks, [0095] i.e., a quantity of deleted redundant blocks or second OAM data blocks may be the same (i.e., “not greater”) as a quantity of inserted first OAM data blocks. However, this is not limited in this embodiment of this application & [0106] i.e., the source node may first insert one or more first OAM blocks and delete an enough quantity of redundant block suggests a number of one OAM block is not greater than the quantity of redundant blocks which are idle blocks), 

sequentially selecting the OAM blocks to replace the idle blocks according to time sequences, (see Fig. 2 i.e., sequence numbers associated to the data blocks & Para’s [0010] i.e., sequence of valid data blocks, [0076], [0087], [0115-0117] i.e., periodically inserting the at least one first OAM data block, & [0197])  

Regarding Claim 10,  the combination of Huang in view of Jocha, and further in view of Lim discloses the method of claim 8, wherein replacing the idle block with the OAM block in combination with at least one of the time sequence of the OAM block or the sending priority of the OAM block according to the predetermined strategy comprises at least one of: if a number of the OAM blocks is greater than a number of the idle blocks (Huang, see Para [0095] i.e., a quantity of deleted redundant blocks or second OAM data blocks may be the same as a quantity of inserted first OAM data blocks. However, this is not limited in this embodiment of this application suggests a configuration of OAM blocks greater than number of idle blocks may be possible & [0106] i.e., one or more first OAM blocks which need to be inserted may be greater than quantity of redundant blocks), selecting the OAM blocks with high sending priorities to replace the idle blocks according to different sending priorities; (Huang, see Para’s [0085-0090] i.e., idle blocks replaced with OAM data block & Lim, see Fig. 5 & Para’s [0024-0026] & [0027-0029] i.e., the control multiplexer 316 assigns transmission priority (i.e., “different sending priorities”) according to generation order in step 410…OAM PDUs are multiplexed according to priorities (i.e., “different sending priorities”) assigned thereto, and then transmits the multiplexed data…higher priority is given to the OAM PDUs (i.e., “different sending priorities”) than to the MAC client data frames. This priority scheme prevents transmission delay of OAM PDUs from occurring)). 

6.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US (2019/0280913) in view of Goren et al. US (2004/0240478).

Regarding Claim 17,  Huang discloses the method of claim 16, further comprising: when the OAM block comprises a sequence number (Huang, see Fig. 2 i.e., sequence numbers associated to the data blocks), assembling contents of multiple OAM blocks according to sequence numbers to obtain an OAM message corresponding to the multiple associated OAM blocks (see Fig. 5 i.e., OAM frame comprising OAM blocks & Para’s [0010], [0076] i.e., the node keeps a relative sequence of original data through aggregation and restoration, [0092-0093] i.e., a relative sequence of valid data blocks in the data flow obtained after the aggregation and restoration…OAM data restoration, [0146] i.e., relatively large amount of OAM data (i.e., “OAM message”)… a plurality of OAM data blocks may be combined into one OAM frame to carry more OAM data. For example, eight OAM data blocks may be combined into one OAM frame, [0167] i.e., 620. Aggregate (i.e., “assembling”) the plurality of received code blocks into a first data flow, [0190], [0202] i.e., The processing subunit 1012 is configured to: aggregate the plurality of code blocks received by the receiving subunit 1011 into the second data flow & [0219]),

While Huang discloses transmitting the sequence of OAM code blocks which are aggregated or assembled at the receiver to obtain the OAM data, (see Fig. 2 & Fig. 5 & Para’s [0010] i.e., sequence of valid data blocks, [0074-0076] i.e., relative sequence of original data through aggregation and restoration is performed, [0085-0090] i.e., the first OAM data block is a code block that carriers first OAM data, [0146-0150] i.e., a plurality of OAM data blocks & [0166-0168] i.e., aggregate the plurality of received code blocks), Huang does not disclose the assembling is performed according to sequence numbers of the blocks. However the limitation would be rendered obvious in view of Goren et al. US (2004/0240478).

Goren discloses each packet (i.e., “code blocks”) of an incoming stream carries a sequence number to allow a receiver to assemble the incoming stream in the order it has been sent, and to identify lost packets (see Para [0010]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for sequence of OAM code blocks which are aggregated at the receiver to obtain the OAM data as disclosed in Huang to be assembled according to sequence numbers of the blocks based on the teachings of Goren who discloses each packet of an incoming stream carries a sequence number to allow a receiver to assemble the incoming stream in the order it has been sent because the motivation lies in Goren for properly assembling the incoming stream in its correct sending order and to identify lost packets.  
7.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US (2019/0280913) in view of Kitajima US (2012/0275783).

Regarding Claim 18, Huang discloses the method of claim 16, further comprising: receiving a second check code from an OAM block (Huang, see Fig. 5 i.e., BIP-8 (i.e., “second check code”) sent in OAM data will be received & Para’s [0141] i.e., OAM data may further include bit error rate detection information…The bit error rate detection information may be bit interleaved parity-8 (BIP-8), [0147] i.e., The OAM frame may include information such as bit error rate detection information. The bit error rate detection information may be the BIP-8, & [0161]) of an (n+m)th transmission cycle, (see Para’s [0017-0019] i.e., periodically (i.e., (n+m)th transmission cycle”) inserting the at least one first OAM data block for transmission).  

Using the second check code (see Para’s [0141] & [0147]) based on a code block of an nth transmission cycle, (see Para’s [0017-0019] i.e., periodically (i.e., (n+m)th transmission cycle”) inserting the at least one first OAM data block for transmission, [0086]).  

Huang does not disclose extracting the second check code from the block and comparing the second check code and a third check code locally generated; and determining transmission quality of the nth transmission cycle according to a comparison result. However the claim features would be rendered obvious in view of Kitajima US (2012/0275783). 

Kitajima discloses extracting a second check code from the block (see Para’s [0013] i.e., The packet signal quality detector may include a BIP comparison unit for detecting a bit error rate of the packet signal in such a manner that a bit interleaved parity added to the inputted divided packet signal and the bit interleaved parity computed for the inputted packet signal are compared (BIP of the received packet is extracted for comparison) with each other, [0015], [0052], & [0066])

Kitajima discloses comparing the second check code and a third check code locally generated (see Para’s [0013] i.e., The packet signal quality detector may include a BIP comparison unit for detecting a bit error rate of the packet signal in such a manner that a bit interleaved parity added to the inputted divided packet signal and the bit interleaved parity computed for the inputted packet signal are compared with each other, [0015], [0052], & [0066])

and determining transmission quality of a transmission according to a comparison result (see Para’s [0013], [0015], [0052], [0066], & [0070] i.e., Hence, the bit error rate of optical packet signals that have propagated through the optical transmission path can be detected and thereby the signal quality of the optical transmission path can be monitored)

(Kitajima suggests there is no structure or mechanism which to monitor error is available in the conventional packet switching scheme. Thus arises a problem where the signal quality in optical transmission path cannot be monitored, (see Para [0008]), and the present invention has been made with the purpose to provide an optical switching system capable of monitoring the signal quality in the optical transmission path (see Para [0009]) and so that the signal quality of the optical transmission path can be monitored in more detail (see Para [0078])).   

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second check code from the received OAM block of the (n+m)th transmission cycle as disclosed in Huang to be used for determining transmission quality of an nth transmission cycle by performing the comparison of check codes as disclosed in the teachings of Kitajima who discloses a packet signal quality detector including a BIP comparison unit for comparing a second check code and a third check code locally generated for detecting the bit error rate because the motivation lies in Kitajima for efficiently monitoring the signal quality in the optical transmission path based on the bit error rate of each packet so that the signal quality of the optical transmission path can be monitored in more detail.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461